DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed February 18, 2022. As directed by the amendment: Claims 21, 23, 27, and 29 have been amended. Claims 1-20 were cancelled. Claims 21-40 are presently pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berthiaume (US 5,161,534).
Regarding claim 21, Berthiaume discloses a device (10) (figures 1-4), comprising a locking sleeve (12, 14), including an elongate shaft (12) defining a pin receiving bore therethrough (considered where element 50 is situated in), the elongate shaft (12) defining a plurality of slots (elements 30) (col. 2, ll. 58-60) extending longitudinally from a first end of the elongate shaft (12) to a first location along a length of the elongate shaft (12) to provide a plurality of collet arms (elements 18) (col. 2, ll. 58-60), each of 
Regarding claim 22, Berthiaume discloses wherein the first end of the elongate shaft (12) includes a chamfer (34, 38) (figure 1).
Regarding claim 23, Berthiaume discloses further comprising a collet nut (14) defining a threaded opening (figure 1) that is sized and configured to (i.e. capable of) engage the at least one first thread (portion of element 32) and the at least one second thread (another portion of element 32) and to deflect the plurality of collet arms (elements 18).
Regarding claim 24, Berthiaume discloses wherein the collet nut (14) includes an inner surface (figure 1) that is at least partially conical (figures 1-3) and is configured to engage the chamfer (figures 1-4).
Regarding claim 25, Berthiaume discloses wherein the collet nut (14) defines a hole (figure 1) defining an axis (figure 1) that extends perpendicular to an axis (figure 1) defined by the threaded opening (figure 1), and wherein the hole (figure 1) is positioned along a length of the collet nut (14) such that the hole is positioned along the thread-free .

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-40 are allowed.

Terminal Disclaimer
The terminal disclaimers filed on February 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 9,078,710 and USP 10,631,900 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments on page 6, under 35 U.S.C. 102(b), of the Remarks are directed to claims 21-25 and the reference Berthiaume. Applicant argues “With respect to claim 21, the '534 reference fails to disclose at least the element of "at least one second thread integrally formed on an exterior surface of the collet arms and adjacent to generally claimed, Berthiaume discloses at least one second thread (another portion of element 32, e.g. a second crest to crest) integrally formed on an exterior surface of the collet arms (elements 18) and adjacent to the at least one first thread (portion of element 32, e.g. a first crest to crest) (figure 1), and a thread-free zone (considered as a portion where the slot is situated in element 16, e.g. a root) disposed between the at least one first thread (portion of element 32, e.g. a first crest to crest) and the at least one second thread (another portion of element 32, e.g. a second crest to crest) (figure 1). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775